DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zippel et al. (US 20180043403 A1) in view of Haremaki et al. (US 20120080060 A1).
1. Zippel discloses an automatic mold cleaning device 1 [para. 0037, 0062-63, 0067], comprising: 
an automatic cleaning system comprising a robot 7/7.1 [para. 0051] and a high pressure cleaning component 6 [para. 0044; para. 0049-51], the robot 7/7.1 being capable of driving the high pressure cleaning component 6 to clean a surface of a mold [para. 0044; para. 0049-51];
a mold clamping system 3 being capable of clamping the mold and driving the mold to tilt and turn [para. 0036-37, “preferably fixed on the workpiece carrier 3 by corresponding holders”]; and
a waste recovery system comprising a separator [para. 0029], a hoist and a collector, the separator being capable of separating a detergent and waste [para. 0029], and the waste being transported to the collector through the hoist.
The recitation that the automatic cleaning system is an automatic mold cleaning device does not have patentable weight because it merely recites the intended use of the automatic cleaning device. If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See MPEP 2111. The automatic cleaning system disclosed by Zippel is capable to clean molds automatically, as claimed. The recitations that the mold is clamped by the mold clamping system driving the mold to tilt and turn are interpreted as recitations of the intended use of the claimed cleaning system. The automatic cleaning system of Zippel is capable to perform the claimed functions.
Zippel discloses a conventional filtration system, but fails to explicitly disclose (emphasis added):
a waste recovery system comprising a separator [para. 0029], a hoist and a collector, the separator being capable of separating a detergent and waste [para. 0029], and the waste being transported to the collector through the hoist.
However, Haremaki discloses a cleaning liquid circulation mechanism device [Fig. 1, para. 0053] comprising a robot having a robot arm [turret device 2]; and a spraying system [Fig. 11, para. 0008] comprising a nozzle fixed to the robot arm [T, para. 0123]; a cleaning fluid delivery system [91, 93, P1, P2, 39, 18, e.g. Fig. 11; para. 0135], and a cleaning fluid collection device [chute 34, drain flow passage 17; via 15 to collector 91, e.g. Figs. 1, 4, para. 0087-88, 0096, 0107-108]. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning device, of Zippel, with the cleaning fluid collection device, of Haremaki, in order to collect the cleaning fluid drained from the cleaning tank. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to process the drained cleaning fluid, e.g. to filter, and have a reasonable expectation of success because cleaning fluid collection devices are well known in the art of cleaning devices. Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed.
4. Modified Zippel discloses the automatic mold cleaning device according to claim 1, wherein the automatic cleaning system further comprises a detergent heating member [para. 0044, 0046; Haremaki, para. 0135], a high pressure water pump [para. 0046] and a nozzle connected in order [para. 0046] as well as a high pressure detergent pipe, the nozzle being fixedly mounted to a head clamping jaw of the robot [Haremaki, Fig. 7, clamp nuts]. 
Here, Haremaki teaches that the cleaning fluid delivery system (Fig. 11) comprises the filtration device (39) connected to a first pump (P2) connected with a heating device (heater H in 93, para 111) connected with a second pump (P1) connected with the nozzle (T). The connection of the cleaning fluid delivery pipeline to and from the cleaning fluid heating device (93) taught by Haremaki implicitly teaches an input port and an output port in the cleaning fluid heating device. The disclosed pumps are capable of pumping water. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to utilize the cleaning fluid delivery system taught by Haremaki in the cleaning device of Zippel with in order to provide filtration, heating, and pressurizing of the cleaning fluid. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to control the temperature, pressure and purity of the cleaning fluid and have a reasonable expectation of success because such arrangement is known in the art of cleaning devices. Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed.
Zippel does not disclose that the cleaning fluid delivery pipeline is fixed to a pipeline support and the robot arm through a head clamping jaw of the robot. Here, Haremaki teaches that the cleaning fluid delivery pipeline (14) is fixed to a pipeline support (center post 22) and the robot arm through a plurality of clamps (clamp nuts, Fig. 7). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the cleaning device of Zippel with the pipeline fixing means taught by Haremaki in order to connect the cleaning fluid delivery pipeline the robot arm. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to control positioning of the cleaning fluid delivery pipeline and have a reasonable expectation of success because such fastening arrangement is known in the art. Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed.
6. Modified Zippel discloses the automatic mold cleaning device according to claim 1, wherein the separator is located at the lower part of the main frame [Haremaki, para. 0087-88, 0108], the lower part of the separator is connected to a separation reduction motor [para. 0113], the lower part of the separation reduction motor corresponds to the bottom of the hoist [Fig. 1, para. 0087-88], and the upper part of the collector corresponds to the top of the hoist [Fig. 1, via 15 to collector 91; para. 0096]. 
7. Modified Zippel discloses the automatic mold cleaning device according to claim 4, wherein the robot is configured to drive the nozzle to reciprocate between a center and an edge of the mold in such a manner that the nozzle moves from the center to the edge of the mold, turns at the edge by a certain angle and then moves back to the center [Zippel, para. 0051, 0056, 0060].
The limitation of claim 7 is interpreted as a recitation of the intended use of the claimed cleaning device. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. Here, Zippel teaches that the robotic arm guiding and moving device 7 can be constructed as a robot kinematics having a plurality of rotational and/or movement axes, which robot kinematics has a plurality of robot arms, which are connected to one another in a rotatable or pivotable manner about a rotational axis [para. 0051], that a plurality of cleaning sections are defined for the workpiece individually on the three-dimensional outer contour, and based on that the control routine is created [para. 0056], that depending on the surface quality or structure, a plurality of cleaning sections on the three-dimensional outer contour are therefore defined individually for the workpiece, and based on that the control routine for guiding the lance device 6 by the guiding and moving device 7 is created [para. 0060]. Thus, in the cleaning device of Zippel, the robot arm is capable to drive the cleaning fluid nozzle in the claimed patterns.
8. Modified Zippel discloses the automatic mold cleaning device according to claim 4, wherein the robot is configured to drive the nozzle to move along multiple circles from the center to the edge of the mold [Zippel, para. 0051, 0056, 0060].
The limitation of claim 8 is interpreted as a recitation of the intended use of the claimed cleaning device. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. Here, Zippel teaches that the robotic arm guiding and moving device 7 can be constructed as a robot kinematics having a plurality of rotational and/or movement axes, which robot kinematics has a plurality of robot arms, which are connected to one another in a rotatable or pivotable manner about a rotational axis [para. 0051], that a plurality of cleaning sections are defined for the workpiece individually on the three-dimensional outer contour, and based on that the control routine is created [para. 0056], that depending on the surface quality or structure, a plurality of cleaning sections on the three-dimensional outer contour are therefore defined individually for the workpiece, and based on that the control routine for guiding the lance device 6 by the guiding and moving device 7 is created [para. 0060]. Thus, in the cleaning device of Zippel, the robot arm is capable to drive the cleaning fluid nozzle in the claimed patterns.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zippel et al. (US 20180043403 A1) in view of Haremaki et al. (US 20120080060 A1), as applied to claims 1, 4, and 6-8 above, and further in view of Bartlett (US 4365383 A). 
As to claims 2-3, Zippel discloses that the overturning mechanism comprises a rotary arrangement having (4) formed by two arcuate guide elements that can move through 360° and allow a three-dimensional rotation/pivoting of the workpiece, that the rotational movability of the guide elements can be controlled independently by servo valves, and that the workpiece can be fastened on the rotary arrangement by corresponding holders or locating pins [e.g., para. 0036-38]. The arrangement disclosed by Zippel appears to comprise left and right rotating shafts [Fig. 1]. Zippel does not explicitly disclose the arrangement of the mold clamping system recited in claims 2-3.
However, Bartlett teaches a cleaning device (Fig. 1) comprising an overturning mechanism (e.g. Fig. 3) comprising a frame (35) fixed on the ground (via main frame 1, e.g. Figs. 1B and 3, col. 5 line 5), a fixed plate (upper plate of 35 to which 38 is fixed) fixed to the frame (Fig. 1B), an opposite slide block (portion of 37 slidably connected to 36) having a plate (portion of 37 resting on top of the workpiece) fixedly arranged on the slide block (integral) and arranged parallel to the fixed plate (Fig. 3); a guide rail (guide bar 36) fixedly arranged on the frame perpendicular to the fixed plate (Fig. 1B), a push-pull component (38) fixedly provided on the fixed plate parallel to the guide rail (36, Fig. 3), that one end of the horizontal push-pull component is fixed to the fixed plate, and the other end of the horizontal push-pull component is fixed to the slide block. In the arrangement of Bartlett, the slide block is configured to slide along the guide rail under the push-pull action of the push-pull component and the movable plate can move along with the slide block, as claimed. Bartlett further teaches that the overturning mechanism comprises a hydraulic crank assembly fixed to the main frame (1) and configured to rotate the frame (35) via left and right rotating shafts connected to the left and right sides of the frame (35, Fig. 3, col. 5 lines 4-7), and a motor support arranged on the main frame (Fig. 3). 
Therefore, it would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to utilize the clamping mechanism of Bartlett in the cleaning device of Zippel and Haremaki in order to hold and rotate the workpiece in the cleaning device. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to better hold control the positioning of the workpiece during cleaning and have a reasonable expectation of success because such overturning mechanisms are known in the art. Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zippel et al. (US 20180043403 A1) in view of Haremaki et al. (US 20120080060 A1), as applied to claims 1, 4, and 6-8 above, and further in view of Rochette et al. (US 6257254 B1).  
5. Modified Zippel discloses the automatic mold cleaning device according to claim 4, but fails to explicitly disclose:
wherein the nozzle is a V-shaped nozzle.
However, Rochette et al. (US 6257254 B1) discloses a cleaning system for a washer [Abstract], comprising: 
A high pressure pump (14) supplies cleaning fluid from a reservoir (12) to spray nozzles (20) inside a washing chamber (10). The spray nozzles (20) spray the cleaning fluid over a load to be cleaned. [Abstract].
In the preferred embodiment, 32 V-shaped nozzles provide good impingement and cleaning efficiency [col. 7, lines 30-36]. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning apparatus nozzle, of modified Zippel, to include a V-shaped nozzle, of the cleaning apparatus of Rochette, in order to provide good impingement and cleaning efficiency on the object to be cleaned, as taught by Rochette [col. 7, lines 30-36].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hall (US 4,768,533) teaches a cleaning device (Fig. 1) comprising a collecting device comprising a funnel (27); a filtration device (screen 26 formed of a single layer of mesh wire screen, col. 3 lines 44-45) arranged below the funnel (27) and on top of a collection box (20) connected to a pump (22) connected with the nozzle (30).
Mansur (US 5,277,208) teaches a cleaning device (Fig. 2) comprising a filtration device (30) comprising a filtration sheet (31), a roller (33), a dirt collection box (40).
Laski (US 6,804,579) teaches a cleaning device (50, Fig. 1) comprising a robot having a robot arm (200) controlled by programming (e.g. col. 16 line 41); a nozzle (131, Fig. 2), a spraying system (Fig. 2) comprising a collection device (305, 330), a filtration device (307, 350), a first pump (360), a second pump (320), and a delivery system (Fig. 3) comprising a delivery pipeline (139), and a pipeline support (e. g. mounting brackets 104, 105, col. 9 lines 19-28).
Yao (US 2008/0135065 A1) teaches a cleaning system (Figs. 1 and 2) comprising a robot arm (120) holding a nozzle (160), an overturning mechanism (110) that can have 6 degrees of freedom, can move in the + or - direction along the x, y, and z axis, can use 3 joint movements for gripping and holding a part (para 25), and comprising grippers (190, e.g. Figs. 4-5). 
Milojevic (US 2012/0006363 A1) teaches a cleaning device (e.g. Fig. 7) comprising a robot (14), a nozzle (78) fixed at a robot arm (Fig. 5); a collecting device (sump 22), a filtration device (132) connected to a first pump (136) connected with a storage tank (144) connected with a second pump (138) connected with the nozzle (via 84); that the filtration device may be a roll media filter having a tank divided into upper and lower compartments by a perforated plate or screen; an endless loop of a filter media is moved over the plate or screen; through gravity alone, or together with the creation of a vacuum in the lower compartment, water is induced to flow from the upper compartment through the filter media and the plate/screen into the lower compartment; the filter media is driven by a drag conveyor having a pair of spaced apart chain loops connected by flights extending across the width of the filter media, the filter media may have a twill weave of a coarse grade sufficiently open to allow fine solids to freely pass through while capturing chips (para 36). Milojevic further teaches an overturning mechanism (Fig. 12) comprising plates (jaws 278), a guide rail (beam 275), that one or both plates are movable (para 56).
Moussa (US 2009/0283119 A1) teaches a cleaning device (Fig. 2) comprising an overturning mechanism (e.g. Figs. 6-8) comprising a rotating motor (44) mounted on the frame and connected with a side rotating shaft (36); an opposite side rotating shaft (34).
Capella (US 4,443,269) teaches a cleaning device (Fig. 1-2) comprising a collecting device comprising a funnel (bottom 25); a filtration device (42), a collection box (41) connected to a pump (45) connected to a heater (73, 77) connected to a pump (55) connected with the nozzle (via 71).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 9:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713